t c summary opinion united_states tax_court linda c rice petitioner v commissioner of internal revenue respondent docket no 9281-06s filed date trapper stewart and amy kingston specially recognized for petitioner fred e green jr for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 with respect to federal income taxes relating to and unless otherwise indicated all section references are to the internal_revenue_code background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in nevada in the early 1980s and after two semesters at the university of texas petitioner attended and completed cosmetology school since then petitioner has been a cosmetologist and at the time of trial petitioner was working hours per week in petitioner married ronald rice rice during their marriage petitioner and rice had two children together until petitioner and rice lived in texas thereafter they lived in nevada on date petitioner and rice were divorced during most of their 17-year marriage rice was employed as an insurance agent with a health insurance broker in the mid- 1990s rice became a self-employed health insurance broker after moving to nevada in rice maintained in texas his insurance_business and he employed in texas a secretary to manage his texas office during their marriage petitioner and rice maintained a joint bank account from which family bills were paid but each also maintained separate bank accounts occasionally petitioner deposited her cosmetology earnings into the joint bank account generally rice or his secretary in texas paid the bills and handled the family finances generally rice opened the mail and kept to himself all bills rice maintained his own post office box at which he regularly received mail during the years in issue rice never informed petitioner of any financial problems relating to the family and petitioner never inquired of rice as to the status of the family finances in petitioner’s father lent to petitioner and to rice funds to make delinquent mortgage payments on their nevada residence and to pay several of petitioner and rice’s joint credit card debts after petitioner’s father’s loan petitioner thought that the couple’s financial affairs were back in order thereafter however without petitioner’s knowledge rice incurred additional credit card debt and in rice filed for bankruptcy during rice’s bankruptcy proceeding petitioner became aware that taxes reported due on some of petitioner and rice’s filed joint federal_income_tax returns had not been paid as a result of petitioner and rice’s divorce in petitioner was given custody of both children under the divorce decree between petitioner and rice rice was to pay to petitioner dollar_figure a month for child_support and rice was to pay the couple’s outstanding federal income taxes attributable to rice’s separate_income at the time of trial one of the children age lived with and was financially supported by petitioner petitioner and rice filed their joint federal_income_tax returns late for through each return reporting tax due which was not paid for and either rice’s secretary or rice prepared petitioner and rice’s joint federal_income_tax returns petitioner did not review the joint federal_income_tax returns and petitioner did not ask rice whether and how the taxes reported due thereon would be paid but petitioner signed where rice told her to sign on date petitioner and rice filed their joint federal_income_tax return reporting a tax due of dollar_figure on date petitioner and rice filed their joint federal_income_tax return reporting a tax due of dollar_figure those taxes were not paid at the time of filing either return the parties agree that the taxes in issue are attributable to rice’s separate_income in and petitioner overpaid to respondent a total of dollar_figure with respect to petitioner’ sec_2002 and individual federal income taxes after respondent’s application of petitioner’ sec_2002 and tax overpayments to petitioner and rice’s outstanding and joint federal income taxes and after several subsequent payments dollar_figure and dollar_figure remain due on petitioner and rice’s federal income taxes for and on date petitioner submitted to respondent a form_8857 request for innocent spouse relief in which petitioner requested a refund of taxes she paid and relief from the remaining unpaid taxes due on petitioner and rice’s and joint federal income taxes on date petitioner submitted to respondent form questionnaire for requesting spouse relating to petitioner’s request for relief from joint liability on which petitioner stated that until when rice filed the bankruptcy proceeding petitioner was unaware of any unpaid federal income taxes petitioner’s monthly income was dollar_figure including dollar_figure in child_support from rice which she rarely received petitioner’s monthly household expenses were dollar_figure and petitioner spent dollar_figure a month on recreation on or around date respondent mailed to petitioner a preliminary determination_letter denying petitioner’s request for innocent spouse relief respondent explained that because petitioner and rice’s through joint federal_income_tax returns reported taxes due which were not paid with the filing of the tax returns petitioner should have known that the taxes reported due on their and joint federal_income_tax returns also would not be paid respondent also explained that because petitioner claimed unnecessary monthly recreation expenses of dollar_figure petitioner would not suffer economic hardship if not granted the requested relief on date petitioner submitted to respondent form statement of disagreement on which petitioner noted that petitioner had additional monthly household expenses petitioner’s parents owned the residence in which petitioner lived only when rice paid to petitioner child_support did petitioner pay to her parents monthly rent rice wa sec_2 months behind in child_support and petitioner’s parents paid her life_insurance premiums and her recreation expenses subsequently petitioner also submitted bank statements from her individual bank account which showed transfers between petitioner’s individual bank account and other unidentified savings and business checking accounts on date respondent issued a notice_of_determination denying petitioner’s request for relief for and subsequent years petitioner has been in compliance with the federal_income_tax laws discussion generally taxpayers filing joint federal_income_tax returns are jointly liable for taxes reported due thereon sec_6013 however equitable relief from joint liability for tax underpayments and a refund of taxes paid may be available to a spouse where it would be inequitable to hold the spouse liable sec_6015 g revproc_2003_61 sec_4 2003_2_cb_296 sets forth facts to consider in reviewing requests for sec_6015 equitable relief no one fact controls id with regard to whether petitioner would suffer economic hardship bank statements show transfers between petitioner’s separate bank account and other accounts funds in these other accounts may represent additional capital available to petitioner to pay her basic living_expenses absent more specific and detailed evidence regarding her income assets and expenses petitioner has failed to provide a complete picture of her financial situation and has not established that she would suffer economic hardship if she were denied equitable relief from the taxes in question petitioner appears to have the ability to work more than hours a week and to earn more income on the record before us petitioner has not established that she does not have the ability time or resources to earn more income petitioner has not established that she would suffer economic hardship if not granted relief with regard to whether petitioner had reason to know of the underpayments of taxes reported due on the and joint federal tax returns petitioner and rice filed petitioner generally had a duty_of inquiry to verify that the reported taxes for and were to be paid with the filing of the tax returns see 114_tc_276 petitioner is not relieved of this duty_of inquiry simply because rice controlled the preparation and filing of the tax returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 the record establishes that petitioner at the time she signed the and joint federal_income_tax returns was aware that rice’s texas secretary had not been paying some bills and petitioner and rice needed petitioner’s father’s loan to avoid foreclosure on their residence and to pay joint credit card debt we conclude that at the time she signed the and joint federal_income_tax returns petitioner had reason to know that rice would not and did not pay the taxes reported due thereon other facts in this case generally are neutral the record does not establish whether petitioner received significant benefit from the unpaid income taxes and whether petitioner was subject_to abuse from rice and no facts indicate that petitioner’s mental or physical health was poor see revproc_2003_61 sec_4 b i and ii c b pincite under petitioner and rice’s divorce decree rice was responsible for paying the taxes reported due for the years in issue however if petitioner had reason to know as she did that rice would not and did not pay the taxes relating to petitioner and rice’s and joint federal_income_tax returns this fact is neutral see id sec_4 a iv c b pincite we are sympathetic to petitioner’s plea for relief nevertheless respondent’s denial to petitioner of equitable relief under sec_6015 is sustained to reflect the foregoing decision will be entered for respondent
